DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG electronics, “RMSI delivery and CORESET configuration”, R1-1719894 (IDS) in view of CATT “Remaining issues on PDCH/PUSCH resource allocation”, R1-1803757 (IDS).

receiving a first synchronization signal/physical broadcast channel (SS/PBCH) block (section: during initial synchronization procedure including Cell-ID detection and PBCH decoding, UE tries to detect signal within the bandwidth of SS/PBCH blocks); and
 obtaining information related to a control resource set (CORESET) from the first SS/PBCH block (section 2: obtaining system information within the initial active DL/UL bandwidth). Further, LG discloses that the initial on active DL BWP is defined as frequency location and bandwidth of RMSI CORRESET and numerology of RMSI. LG does not expressly disclose receiving RMSI in a region for a physical downlink shared channel (PDSCH) obtained based on the CORESET, wherein when the first SS/PBCH block is multiplexed with the CORESET based on multiplexing pattern 2, a time period of the region for the PDSCH spans two or four symbols.
CATT teaches for PDSCH conveying RMSI, a time domain resource allocation table according to CORESET0 and an SSB multiplexing patter [section 3]. In addition, CATT teaches that CORESET and SSB multiplexing patter 2 is applied, the time interval of the domain for the PDSCH has 2, 4, 6, 8 and 10 as shown in Fig 3 and section 2.1.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].


 transmitting a synchronization signal/physical broadcast channel (SS/PBCH) block (SS/PBCH) block (section: during initial synchronization procedure including Cell-ID detection and PBCH decoding, UE tries to detect signal within the bandwidth of SS/PBCH blocks) including information related to a control resource set (CORESET) (section 2: obtaining system information within the initial active DL/UL bandwidth). Further, LG discloses that the initial on active DL BWP is defined as frequency location and bandwidth of RMSI CORRESET and numerology of RMSI. LG does not expressly disclose transmitting RMSI in a region for a physical downlink shared channel (PDSCH) scheduled based on the CORESET, wherein when the first SS/PBCH block is multiplexed with the CORESET based on multiplexing pattern 2, a time period of the region for the PDSCH spans two or four symbols.  
CATT teaches for PDSCH conveying RMSI, a time domain resource allocation table according to CORESET0 and an SSB multiplexing patter [section 3]. In addition, CATT teaches that CORESET and SSB multiplexing patter 2 is applied, the time interval of the domain for the PDSCH has 2, 4, 6, 8 and 10 as shown in Fig 3 and section 2.1.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].

Regarding claim 2, LG in view of CATT discloses all the claim limitations as stated above. Further, CATT discloses wherein a first frequency region for the PDSCH includes a see Fig. 2, a PDSCH frequency domain in pattern 1 includes and SS/PBCH block and a a CORESET frequency domain).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].

Regarding claim 3, LG in view of CATT discloses all the claim limitations as stated above. Further, CATT discloses wherein the RMSI is received in a time region in which no SS/PBCH block is transmitted in a time region included in the second frequency region (see section 2.1 and Fig. 1: the RMSI CORESET occurs at a different time from the SS/PBCH block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].
 
Regarding claim 4, LG in view of CATT discloses all the claim limitations as stated above. Further, CATT discloses wherein a specific frequency gap is allocated between the second frequency region and the third frequency region (see section 2.1.2 and Figs. 3 and 4: a first symbol of the SS/PBCH block and a PDSCH start symbol are the same).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].
  
Regarding claim 6, LG in view of CATT discloses all the claim limitations as stated above. Further, CATT discloses wherein a first symbol of the first SS/PBCH block is identical to a starting symbol of the PDSCH (see section 2.1.2 and Figs. 3 and 4: a first symbol of the SS/PBCH block and a PDSCH start symbol are the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].

Regarding claim 9, LG in view of CATT discloses all the claim limitations as stated above. Further, LG discloses wherein the UE is communicable with at least one of another UE, a network, a base station, or an autonomous driving vehicle (section 2: receiving SS/PBCH blocks from a gNB or gNR).

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG electronics, “RMSI delivery and CORESET configuration”, R1-1719894 (IDS) in view of CATT .
Regarding claims 10 and 11, LG discloses an apparatus for receiving remaining minimum system information (RMSI) in a wireless communication system,
 receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (SS/PBCH) block (section: during initial synchronization procedure including Cell-ID detection and PBCH decoding, UE tries to detect signal within the bandwidth of SS/PBCH blocks); and 
obtaining information related to a control resource set (CORESET) from the SS/PBCH block (section 2: obtaining system information within the initial active DL/UL bandwidth). Further, LG discloses that the initial on active DL BWP is defined as frequency location and bandwidth of RMSI CORRESET and numerology of RMSI. LG does not expressly disclose receiving RMSI in a region for a physical downlink shared channel (PDSCH) obtained based on the CORESET, wherein when the first SS/PBCH block is multiplexed with the CORESET based on multiplexing pattern 2, a time period of the region for the PDSCH spans two or four symbols.
CATT teaches for PDSCH conveying RMSI, a time domain resource allocation table according to CORESET0 and an SSB multiplexing patter [section 3]. In addition, CATT teaches that CORESET and SSB multiplexing patter 2 is applied, the time interval of the domain for the PDSCH has 2, 4, 6, 8 and 10 as shown in Fig 3 and section 2.1.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].

 Si teaches method and apparatus for supporting large subcarrier spacing for SS/PBCH block. More specifically, Si teaches a UE comprises [Fig. 3] a transceiver, processor, memory connected to the processor and storing instructions that, which executed, cause the at least one processor to receive SS/PBCH block over downlink channel using a set of parameters. Furthermore, Fig. 13 illustrates an example a multiplexing pattern of SS/PBCH [0142-0145].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and memory that includes instruction in the system of LG in view of CATT as suggested by Si. The benefit using computer readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

Regarding claim 13, LG discloses a method of transmitting remaining minimum system information (RMSI) by a base station (BS) in a wireless communication system, the method comprising:
 transmitting a synchronization signal/physical broadcast channel (SS/PBCH) block (SS/PBCH) block (section: during initial synchronization procedure including Cell-ID detection and PBCH decoding, UE tries to detect signal within the bandwidth of SS/PBCH blocks) including information related to a control resource set (CORESET) (section 2: obtaining system information within the initial active DL/UL bandwidth). Further, LG discloses that the initial on active DL BWP is defined as frequency location and bandwidth of 
CATT teaches for PDSCH conveying RMSI, a time domain resource allocation table according to CORESET0 and an SSB multiplexing patter [section 3]. In addition, CATT teaches that CORESET and SSB multiplexing patter 2 is applied, the time interval of the domain for the PDSCH has 2, 4, 6, 8 and 10 as shown in Fig 3 and section 2.1.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LG with the teaching of CATT in order to provide an efficient time domain resource allocation system [section 2.1].
In addition, LG in view of CATT does not disclose at least one transceiver, at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations.
 Si teaches method and apparatus for supporting large subcarrier spacing for SS/PBCH block. More specifically, Si teaches a UE comprises [Fig. 3] a transceiver, processor, memory connected to the processor and storing instructions that, which executed, cause the at least one processor to receive SS/PBCH block over downlink channel using a set of parameters. Furthermore, Fig. 13 illustrates an example a multiplexing pattern of SS/PBCH [0142-0145].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and memory that includes instruction in the system of LG in view of CATT as suggested by Si. The benefit using computer readable device is that .
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NAM et al. (US 2018/0192383) discloses method and apparatus for system information delivery in advanced wireless system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        January 1, 2022